Case 1:14-md-02548-VEC Document 450 Filed 10/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In RE:
Case No. 14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD
FUTURES AND OPTIONS TRADING
LITIGATION

This Document Relates To All Actions

 

DECLARATION OF SAMI H. RASHID IN SUPPORT OF PLAINTIFFS’ MOTION
FOR ISSUANCE OF HAGUE CONVENTION REQUEST FOR INTERNATIONAL
JUDICIAL ASSISTANCE TO OBTAIN TESTIMONY OF FORMER EMPLOYEES OF
BARCLAYS BANK PLC

I, Sami H. Rashid, state and declare as follows:

1. I am a member of the bar of this Court and a partner at Quinn Emanuel Urquhart &
Sullivan, LLP, counsel to Plaintiffs and Interim Co-Lead Counsel for the Proposed Gold Class in
the above-captioned litigation. I respectfully submit this Declaration in support of Plaintiffs’
motion, pursuant to Federal Rule of Civil Procedure 28(b) and the Hague Convention of 18
March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, 23 U.S.T. 2555,
reprinted in 28 U.S.C. § 1781, for issuance of a Letter of Request to the Senior Master of the
Queen’s Bench Division of the High Court of England and Wales for international judicial
assistance in obtaining sworn testimony from Mr. Daniel James Plunkett, Mr. Cengiz Belentepe,
Mr. Martyn Whitehead, Mr. Atanas Krastanoff, Mr. Marc Booker, and Mr. James Strawson
respectively, former employees of Defendant Barclays Bank plc. (“Barclays”) who, upon
information and belief, currently reside in the United Kingdom and are neither domiciled nor

doing business in the United States.

2. In a letter dated August 26, 2020, counsel for Barclays stated that they were not
Case 1:14-md-02548-VEC Document 450 Filed 10/14/20 Page 2 of 3

representing Mr. Plunkett, Mr. Belentepe, Mr. Booker, or Mr. Krastanoff in this litigation.
Counsel for Barclays stated that together with Caroline Hunter-Yeats of Simmons & Simmons
LLP in London, they are representing Mr. Whitehead “in connection with any Hague Convention
proceedings,” and that Whitehead was “not prepared to voluntarily accept a Rule 45 subpoena
issued from the Southern District of New York.” Counsel for Barclays further stated that they
are unaware of any “statute, rule, or controlling case law stating that a party defendant’s former
employee, residing outside of the United States and over which the Court lacks jurisdiction, is
required to accept voluntarily a Rule 45 subpoena.”

3. In a letter dated September 11, 2020, counsel for Defendant Barclays notified me
that they are representing Mr. Strawson, who resides in England, but that they have no
information on the representation of Mr. Krastanoff. Counsel for Barclays reiterated that Mr.
Whitehead “will not voluntarily agree to accept service of a Rule 45 subpoena for a deposition in
this case.”

4. Attached as Exhibit A to this Declaration is a true and correct copy of Plaintiffs’
Request for International Judicial Assistance Pursuant to the Hague Convention of 18 March
1970 on the Taking of Evidence Abroad in Civil or Commercial Matters in relation to Mr.
Plunkett’s, Mr. Belentepe’s, Mr. Whitehead’s, Mr. Krastanoff’s, Mr. Booker’s, and Mr.
Strawson’s respective depositions.

5. Attached as Exhibit B to this Declaration is the Stipulation and Protective Order,
filed January 18, 2017 (Dkt. No. 208).

6. Attached as Exhibit C to this Declaration is Plaintiffs’ Third Consolidated
Amended Class Action Complaint, filed June 16, 2017 (Dkt. No. 266).

7. Attached as Exhibit D to this Declaration is the Court’s Third Amended Fact

Discovery Schedule, filed August 4, 2020 (Dkt. No. 446).
Case 1:14-md-02548-VEC Document 450 Filed 10/14/20 Page 3 of 3

8. The examinations of Mr. Plunkett, Mr. Belentepe, Mr. Whitehead, Mr.
Krastanoff, Mr. Booker, and Mr. Strawson respectively, will be limited to seven hours on-the-
record. Their respective depositions will proceed under the terms of the Protective Order and
therefore will be given confidential treatment in connection with this litigation.

9. Upon the Court’s issuance of the Letter of Request, counsel for Plaintiffs will cause
to be filed the Letter of Request, along with an accompanying application and proposed order, with
the Royal Courts of Justice, The Senior Master (Queen’s Bench Division), Royal Courts of Justice
Strand, London WC2A 2LL, England. Upon approval and issuance of the proposed order by a
Master of the High Court of Justice, Queen’s Bench Division, and appointment of the Examiner,
Plaintiffs will proceed with the scheduled depositions of Mr. Plunkett, Mr. Belentepe, Mr.

Whitehead, Mr. Krastanoff, Mr. Booker, and Mr. Strawson.

Dated: October 14, 2020 Respectfully submitted,
New York, New York _—

 

 

Sami H. Rashid

QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor

New York, New York 10010

Telephone: (212) 849-7000

Fax: (212) 849-7100

samirashid@quinnemanuel.com

Counsel for Plaintiffs and Interim Co-Lead Counsel for
the Proposed Gold Class
